Warner, Chief Justice.
This was a bill filed by the complainant against the defendant, to set aside the sale of one thousand shares of stock in the Southern Insurance and Trust Company alleged to'have been made by the defendant to the complainant’s agent, on the ground of fraud and mistake. The defendant filed a general demurrer 'to the complainant’s bill which was overruled by the court and the defendant excepted.
*150Fraud may be either actual or constructive.. Actual fraud consists in any kind of artifice by which another is deceived. Constructive fraud consist's of any act of omission, or commission contrary to legal or equitable duty, trust or confidence justly reposed, which is contrary to good conscience and operates to the injury of another: Revised Code, section 3173. Mistake relievable in equity, is some unintentional act, or omission, or error, arising from ignorance, surprise, imposition, or misplaced confidence: Code, section 3117. The suppression of a fact material to be known, and which the party is under an obligation to communicate, constitutes fraud. The obligation to communicate may arise from the confidential relations of the parties, or from the particular' circumstances of the case: Code, section 3175. In view of these general principles of the law, and assuming the allegations in the complainant’s bill to be true, in relation to the sale of the shares of stock, as the defendant’s demurrer does, there was no error in overruling the same.
Let the judgment of the court below be affirmed.